         Case 1:21-mj-00076-ZMF Document 6 Filed 01/28/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                                          )             case no. 1:21-mj-00076
                                          )
      v.                                  )
                                          )
CHAD BARRET JONES,                        )
                                          )
      Defendant.                          )
__________________________________________

                ORDER GRANTING MOTION FOR ADMISSION
            OF ATTORNEY JOHN NATHANIEL MILLER PRO HAC VICE

       The Court has reviewed the Defendant’s Motion for Admission of JOHN NATHANIEL

MILLER pro hac vice. Upon consideration of that motion, the Court grants attorney JOHN

NATHANIEL MILLER pro hac vice admission to this Court, in the above captioned matter.

       IT IS SO ORDERED.



DATED: _January 28, 2021__________________
                                                                   G. Michael Harvey
                                                                   2021.01.28 12:28:11
                                                                   -05'00'
                                          ______________________________________
                                          G. Michael Harvey
                                          United States Magistrate Judge
